Citation Nr: 1033088	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-37 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1967 
to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

Subsequent to the certification of the Veteran's appeal, the 
Board received additional pertinent evidence.  A remand for RO 
consideration of this evidence is not required because the 
evidence currently of record is sufficient to establish the 
Veteran's entitlement to the benefit sought on appeal.  See 38 
C.F.R. § 20.1304(c) (2009).


FINDING OF FACT

The Veteran's tinnitus originated during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R.   § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).




Legal Criteria

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current tinnitus originated during 
active service as a result of noise exposure.  

The RO denied service connection for tinnitus in an April 2008 
rating decision.  The RO based its determination on a lack of a 
finding of tinnitus, either in service treatment records or post 
service treatment records, prior to the February 2008 VA 
examination.  The report of that examination reflects that the 
Veteran reported to the examiner that tinnitus began 10 years 
prior to the examination.  The examiner noted that the Veteran 
had in-service noise exposure as an engine mechanic as well as 
post service industrial noise exposure in railroad mechanical 
work.  For these reasons, although she found bilateral hearing 
loss related to service, she opined that the Veteran's current 
tinnitus was unlikely related to service.  

The Veteran asserted in his substantive appeal, received by VA in 
October 2009, that he never told the examiner that his tinnitus 
began 10 years ago.  Instead, he urges that he has always 
maintained that he has had tinnitus since working aboard ship in 
the engine room.  In this regard, the Board notes that in his VA 
form 21-526 received at VA in November 2007, the Veteran stated, 
"I have had tinnitus ever since I was aboard ship."

Subsequent to the time the claim was certified to the Board, the 
Veteran underwent an additional VA audiology evaluation in 
February 2010.  The examination report notes that the Veteran 
reported a history of constant bilateral ringing in the ears 
since his exposure to noise in Vietnam in 1968 and 1969.  He 
described his duties as a Navy engineman.  Following examination, 
the examiner made a diagnosis of bilateral sensorineural hearing 
loss and bilateral constant tinnitus.  The examiner opined that 
the tinnitus was as likely as not a symptom associated with his 
hearing loss.

After reviewing the record, the Board concludes that the 
preponderance of the evidence supports the Veteran's claim.

The record reflects diagnosis of tinnitus, which was linked to 
service-connected hearing loss by the VA examining audiologist in 
February 2010.  There is no medical evidence indicating that the 
Veteran's tinnitus is not due to hearing loss, as the VA examiner 
in 2008 only opined as to direct service connection.  Moreover, 
the Veteran has clearly maintained that he has had tinnitus since 
service.  The Board has found no reason to question the Veteran's 
credibility.  Thus the 2008 opinion is based on an inaccurate 
history.  

Accordingly, the Board concludes that service connection is 
warranted for tinnitus because it originated during the Veteran's 
active service.




ORDER

Service connection for tinnitus is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


